         Case 1:20-cv-11283-ADB Document 61 Filed 07/13/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,
               Plaintiffs,                              Civil Action No. 20-cv-11283-ADB

vs.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,
               Defendants.



                         MOTION FOR ADMISSION PRO HAC VICE

               I, Elisabeth Oppenheimer, a member in good standing of the bar of this Court,

hereby moves pursuant to Local Rule 83.5.3(e) for the admission of Joshua Rosenthal to practice

pro hac vice to appear as counsel for amici curiae American Federation of Teachers (AFT),

Communications Workers of America (CWA), Service Employees International Union (SEIU),

and International Union, United Automobile, Aerospace and Agricultural Implement Workers of

America (UAW).

       As set forth in the accompanying certification, Joshua Rosenthal certifies that he (1) is a

member of the bar in good standing in every jurisdiction in which the attorney has been admitted

to practice; (2) is not the subject of disciplinary proceedings pending in any jurisdiction in which

the attorney is a member of the bar; (3) has not previously had a pro hac vice admission to this

court (or other admission for a limited purpose under this rule) revoked for misconduct; and (4)

has read and agrees to comply with the Local Rules of the United States District Court for the

District of Massachusetts.

                                                 1
         Case 1:20-cv-11283-ADB Document 61 Filed 07/13/20 Page 2 of 3



Dated: July 13, 2020                      Respectfully submitted,

                                          /s/ Elisabeth Oppenheimer
                                          Elisabeth Oppenheimer (BBO # 686312)
                                          BREDHOFF & KAISER, P.L.L.C.
                                          805 15th St., N.W.
                                          Ste. 1000
                                          Washington, D.C. 20005
                                          (202) 842-2600
                                          eoppenheimer@bredhoff.com

                                          Counsel for Amici Curiae
                                          AFT, CWA, SEIU, UAW




                                      2
         Case 1:20-cv-11283-ADB Document 61 Filed 07/13/20 Page 3 of 3



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        I hereby certify that I conferred with counsel for the defendants in a good faith effort to

narrow or resolve the issues in this motion. The government does not oppose the motion.

                                                      /s/ Elisabeth Oppenheimer


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused the foregoing motion and certification to

be electronically filed with the Clerk of the Court using the CM/ECF system. All participants in

the case are registered CM/ECF users and will be served by the CM/ECF system.

                                                      /s/ Elisabeth Oppenheimer




                                                 3
